                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MICHELLE PEARSON,

      Plaintiff,
v.                                                   Case No. 8:18-cv-2579-T-AAS

NANCY A. BERRYHILL, Acting
Commissioner of Social Security
Administration,

      Defendant.
______________________________________/

                                      ORDER

      Michelle Pearson moves for an award of attorney’s fees, which the

Commissioner does not oppose.      (Doc. 19).   Ms. Pearson requests $3,905.20 in

attorney’s fees, under the Equal Access to Justice Act (EAJA), 28 U.S.C. Section 2412.

The EAJA permits awards for reasonable attorney’s fees and expenses to a prevailing

party against the United States. 28 U.S.C. § 2412.

      The May 20, 2019 order remanded the Commissioner’s final decision under

sentence four of 42 U.S.C. Section 405(g) for further administrative proceedings.

(Doc. 17). The Clerk entered judgment in Ms. Pearson’s favor. (Doc. 18). Ms. Pearson

now requests an award of attorney’s fees under the EAJA. (Doc. 19).

      The Commissioner does not contest the following: Ms. Pearson is the prevailing

party; Ms. Pearson’s net worth was less than $2 million when she filed her complaint;

the Commissioner’s position was not substantially justified; no special circumstances

make an attorney’s fees award unjust; and Ms. Pearson’s attorney’s fees request is
                                       1
reasonable. A court should grant a Social Security claimant’s request for attorney’s

fees when it is unopposed. See Jones v. Colvin, No. 8:13-CV-2900-T-33AEP, 2015 WL

7721334 (M.D. Fla. Nov. 30, 2015) (awarding unopposed attorney’s fees request).

Therefore, Ms. Pearson is entitled to $3,905.20 in attorney’s fees.

      Attorney’s fees awarded to a claimant under the EAJA can be offset to satisfy

the claimant’s pre-existing debt to the United States. Astrue v. Ratliff, 560 U.S. 586,

589 (2010). Following this order, the United States Department of the Treasury will

determine whether Ms. Pearson owes a debt to the United States. Ms. Pearson

assigned her rights to EAJA fees to her attorney. So, if Ms. Pearson has no federal

debt, the United States will accept her assignment of EAJA fees and pay the fees

directly to counsel.

      Accordingly, Ms. Pearson’s motion for attorney’s fees under the EAJA (Doc. 19)

is GRANTED. Ms. Pearson is awarded $3,905.20 in attorney’s fees.

      ORDERED in Tampa, Florida on July 23, 2019.




                                          2
